DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in response to the application filed 08 February 2022. 
Claims 1-21 are currently pending and have been examined. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 and therefore its dependent claims 2-21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 5 and 11 of prior U.S. Patent No. US 11182332 B2. This is a statutory double patenting rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-21 are drawn to a system which is statutory category of invention (Step 1: YES). 
Independent claim 1 recites a security component configured to enable a patient to authorize a health care professional (HCP) to access to diabetes care data relating to the patient, a report generation component configured to generate a set of reports comprising: a plurality of data elements configured in a daily pattern of glucose levels for a plurality of time periods; a glucose histogram associated with at least three predetermined glucose ranges, wherein the glucose histogram comprises one or more graphical elements, and wherein a dimension of each graphical element corresponds with a percentage of time in which the glucose levels were within one of the at least three predetermined glucose ranges and a table displaying statistics corresponding to the received data associated with the glucose levels, wherein the table displaying statistics comprises: a highest glucose reading statistic, a lowest glucose reading statistic, a percentage of glucose readings above a predetermined high glucose threshold, a percentage of glucose readings below a predetermined low glucose threshold, and a percentage of glucose readings below a predetermined very low glucose threshold. 
The recited limitations, as drafted, under the broadest reasonable interpretation, cover mathematical relationships by calculating statistical processes relating to the glucose level as shown in the specification paragraphs 298-299. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships or mathematical calculations, then Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “system”, “one or more servers”, “computer network”, “client devices”, “database”, “one or more processors”, “memory” and “GUI”, are recited at a high level of generality (e.g., that the calculating and displaying is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 3, where “The invention provides a host-client data sharing system for managing diabetes care data. A host database, preferably web or internet based, is implemented for storing diabetes care data relating to 
Paragraph 11, where “Local area networking provides a mechanism by which multiple client computers may store and retrieve data useful in management of diabetes from a single server database in a local area networking environment”
Paragraph 204, where “The FreeStyle CoPilot Health Management System may be used in home and clinical settings to upload data from these devices to a patient's or healthcare professional's computer where the data may be saved, displayed in a number of formats, printed, or exported to an authorized user”
Paragraph 210, where “The System preferably utilizes a personal computing desktop, portable or handheld appliance with 400 megahertz (MHz) or higher processor clock speed recommended. The system preferably includes either an internet connection or a compact disc (CD-ROM) drive or other digital storage device interface. Random access memory (RAM) of 64 megabytes (MB) or more is recommended, while available hard disk space of 30 MB is used for running the program. Microsoft® Windows 98 SE, 2000, NT, ME, or XP operating systems are preferred. A monitor with 1024 X 768 or higher resolution is preferred. A standard keyboard and mouse are also preferred, or other input device that may be utilized with a particular personal computing appliance.”
Paragraph 328, where “In a single household, there may be more than one person with diabetes that manages their diabetes using the System. For convenience, a Home user may synchronize the data for all the Home users using the System in the household with a single click of the mouse. The user can select Host on the main menu bar and choose Synchronize All from the Home user Host drop­down box (see FIG. 143). The System displays a list of all the Home users on the PC.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-21 when analyzed as a whole, considering the additional elements 




Allowable Subject Matter
Claims 1-21 have no prior art rejection. The claim limitation of independent claim 1 recites: “a glucose histogram associated with at least three predetermined glucose ranges, wherein the glucose histogram comprise one or more graphical elements and wherein a dimension of each graphical element corresponds with a percentage of time in which the glucose levels were within one of the at least three  predetermined glucose ranges“ which is not taught by the prior art references previously found in application 17/215,720, and a new search conducted could not find any close prior art. The references of Levin (US 2003/0011646 A1), Punzak (US 2005/0086074 A1), Mensinger (US 2014/0184423 A1), Kovatchev (US 2005/0214892 A1), Heller (US 2005/0043965 A1), Ginsberg (US 2004/0059201 A1), Kahn (US 5251126 A) and Nakamura (US 2003/0125512 A1) are added to the record, however they do not explicitly teach the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        /ROBERT A SOREY/Primary Examiner, Art Unit 3626